Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This final rejection is in response to the amendment filed on: 02/02/2021. 
Claims 17-38 are pending.
The double patenting rejections issued in the prior office action are withdrawn in view of applicant’s filing of a terminal disclaimer on 02/02/2021.
Claim(s) 17, 24 and 31 remain rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated  by Graham et al (US Patent: 6804659, issued: Oct. 12, 2004, filed: Jan. 14, 2000).
Claims 18-20, 25-27, and 32-34 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graham et al (US Patent: 6804659, issued: Oct. 12, 2004, filed: Jan. 14, 2000) in view of Garcia et al (US Application: US 20050256766, published: November 17, 2005, filed: July 14, 2005).
Claims 21, 28 and 35 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graham et al (US Patent: 6804659, issued: Oct. 12, 2004, filed: Jan. 14, 2000) in view of Spaur et al (US Application: US 2002/0013167, published: Jan. 31, 2002, filed: Feb. 28, 2001).
Claims 22, 23, 29, 30, 36 and 37 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graham et al (US Patent: 6804659, issued: Oct. 12, 2004, filed: Jan. 14, 2000) in view of Ingram et al (US 2002/0052890, published: May 2, 2002, filed: May 4, 2001).
Claim 38 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graham et al (US Patent: 6804659, issued: Oct. 12, 2004, filed: Jan. 14, 2000) in view of Muto et al (US Application: US 2002/0027570, published: Mar. 7, 2002, filed: Aug. 30, 2001).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 17, 24 and 31 remain rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated  by Graham et al (US Patent: 6804659, issued: Oct. 12, 2004, filed: Jan. 14, 2000).

With regards to claim 17, Graham et al teaches a computer-implemented method (Fig 3: a computer implemented method is implemented by using at least a processor and memory ), comprising: 
selecting, by one or more computing devices, a content item to provide to the user computing device to display with an electronic document (Fig 11A, column 15, lines 1-17: a display area 1512 is a bounded content item area that includes ‘handheld and ubiquitous computing’ text); 

inserting, by the one or more computing devices, the generated additional content into the content item (Fig 11A, column 15, lines 1-17: the ‘ACM digital library’ content (1514) is shown as rendered within content item bounded area of 1512); and 
providing, by the one or more computing devices, the content item that includes the generated additional content in conjunction with the electronic document (Fig 11A, the content item of 1512 that includes within its bounded area, the content item bounded area 1514, is provided in a display in conjunction with a Webpage document of “The Design of Wearable Computer” in the browser).
With regards to claim 24, Graham et al teaches a non-transitory computer readable medium storing instructions that, when executed by one or more computing devices, cause the one or more computing devices to perform operations comprising: selecting a content item to provide to the user computing device to display with an electronic document; generating additional content based on information about an item from the content item; inserting the generated additional content into the content item; and providing the content item that includes the generated additional content in conjunction with the electronic document, as similarly explained in the rejection of claim 17, and is 
With regards to claim 31, Graham et al teaches a system, comprising: a storage device; and one or more processors communicatively coupled to the storage device, wherein the processor executes application code instructions that are stored in the storage device, and execution of the application code instructions cause the one or more processors to perform operations comprising: selecting a content item to provide to the user computing device to display with an electronic document; generating additional content based on information about an item from the content item; inserting the generated additional content into the content item; and providing the content item that includes the generated additional content in conjunction with the electronic document, as similarly explained in the rejection of claim 17, and is rejected under similar rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-20, 25-27, and 32-34 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graham et al (US Patent: 6804659, issued: Oct. 12, 2004, filed: Jan. 14, 2000) in view of Garcia et al (US Application: US 20050256766, published: November 17, 2005, filed: July 14, 2005).

With regards to claim 18, which depends on claim 17, Graham teaches … generating the additional content (as explained in Graham, the additional content is selected/generated based upon criteria (such as broader in scope)), as similarly explained in the rejection for claim 17, and is rejected under similar rationale. 

However Graham does not expressly teach further comprising determining a location of the user computing device, wherein generating the additional content based, at least in part, on the location of the user computing device.

Garcia et al teaches determining a location of the user computing device, wherein generating the additional content based, at least in part, on the location of the user computing device (paragraph 0094, 0095 and 0106: additional advertisement content can be selected for display/generation based upon a plurality of criteria that includes bid amount and location of the computing device and target country).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Graham’s ability to generate/produce for display additional content based upon criteria, such that a plurality of criteria can be supported to produce additional content for display by using data such as location of the computing device to satisfy a serving target location criteria (such as country), as taught by Garcia et al. The combination would have allowed Graham to have allowed advertisers to limit inclusion 

With regards to claim 19, which depends on claim 18, the combination of Graham and Garcia et al teaches wherein determining a location of the user computing device comprises determining a country location of the user computing device, the method further comprising determining that a provider of the content item has identified the content item for serving to users in the country location of the user computing device, as similarly explained in the rejection for claim 18, and is rejected under similar rationale.

With regards to claim 20, which depends on claim 19, the combination of Graham and Garcia et al teaches wherein selecting the content item comprises selecting the content item based on the determination that the provider of the content item has identified the content item for serving to users in the country location of the user computing device, as similarly explained in the rejection for claim 18, and is rejected under similar rationale.

With regards to claim 25, which depends on claim 24, the combination of Graham and Garcia et al teaches wherein the instructions cause the one or more computing devices to perform operations further comprising determining a location of the user computing device, wherein generating the additional content based, at least in part, on the location of the user computing device, as similarly explained in the rejection for claim 18, and is rejected under similar rationale.



With regards to claim 27, which depends on claim 26, the combination of Graham and Garcia et al teaches wherein selecting the content item comprises selecting the content item based on the determination that the provider of the content item has identified the content item for serving to users in the country location of the user computing device, as similarly explained in the rejection for claim 18, and is rejected under similar rationale.

With regards to claim 32, which depends on claim 31, the combination of Graham and Garcia et al teaches wherein the application code instructions cause the one or more processors to perform operations further comprising determining a location of the user computing device, wherein generating the additional content based, at least in part, on the location of the user computing device, as similarly explained in the rejection for claim 18, and is rejected under similar rationale.
With regards to claim 33, which depends on claim 32, the combination of Graham and Garcia et al teaches wherein: determining a location of the user computing device 

With regards to claim 34, which depends on claim 33, the combination of Graham and Garcia et al teaches wherein selecting the content item comprises selecting the content item based on the determination that the provider of the content item has identified the content item for serving to users in the country location of the user computing device, as similarly explained in the rejection for claim 18, and is rejected under similar rationale.
Claims 21, 28 and 35 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graham et al (US Patent: 6804659, issued: Oct. 12, 2004, filed: Jan. 14, 2000) in view of Spaur et al (US Application: US 2002/0013167, published: Jan. 31, 2002, filed: Feb. 28, 2001).

With regards to claim 21, which depends on claim 17, Graham et al teaches wherein providing the content item, as similarly explained in the rejection for claim 17, and is rejected under similar rationale.

However Graham et al does not expressly teach …  comprises providing an audio output rendered to the user.

Yet Spaur et al teaches  …  comprises providing an audio output rendered to the user (paragraph 0011: ad content includes additional audio).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Graham et al’s ability to obtain a content item (such as an advertisement), such that the content item also can further include audio output data, as taught by Spaur et al. The combination would have allowed Graham et al to have optimized presentation of advertisements (Spaur et al, paragraph 0006). With regards to claim 28, which depends on claim 24, Graham et al and Spaur et al teaches wherein providing the content item comprises providing an audio output rendered to the user, as similarly explained in the rejection of claim 21, and is rejected under similar rationale.

With regards to claim 35, which depends on claim 31, Graham et al and Spaur et al teaches wherein providing the content item comprises providing an audio output rendered to the user, and is rejected under similar rationale.
Claims 22, 23, 29, 30, 36 and 37 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graham et al (US Patent: 6804659, issued: Oct. 12, 2004, filed: Jan. 14, 2000) in view of Ingram et al (US 2002/0052890, published: May 2, 2002, filed: May 4, 2001).

With regards to claim 22, which depends on claim 17, Graham teaches wherein inserting the generated additional content into the content item, as similarly explained in the rejection of claim 17, and is rejected under similar rationale.

However Graham does not expressly teach …  comprises inserting an excerpt of available information about the item from the content item.

Yet Ingram et al teaches …  comprises inserting an excerpt of available information about the item from the content item (Fig 10A: an excerpt of a summary/description is inserted and grouped as part of the information of the content item). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Graham’s ability to insert content into a content item, such that content inserted could have been an excerpt of a summary/description about the content item, as taught by Ingram et al. The combination would have allowed Graham et al to have improved a hyperlink that provides the user with the ability to do more with a hyperlink without having to move to a new page (Ingram et al, paragraph 0009). With regards to claim 23, which depends on claim 17, the combination of Graham and Ingram et al teaches wherein inserting the generated additional content into the content item comprises inserting a summary of information collected about the item from the content item, as similarly explained in the rejection of claim 22, and is rejected under .
Claim 38 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graham et al (US Patent: 6804659, issued: Oct. 12, 2004, filed: Jan. 14, 2000) in view of Muto et al (US Application: US 2002/0027570, published: Mar. 7, 2002, filed: Aug. 30, 2001).
With regards to claim 38, which depends on claim 17, Graham et al teaches wherein the additional content, as similarly explained in the rejection of claim 17, and is rejected under similar rationale. 

However Graham et al does not expressly teach wherein the additional content overlays a portion of the content item.

Yet Muto et al teaches wherein the additional content overlays a portion of the content item (Fig 3, paragraph 0048: additional content can be selected to overlay other portions of ad content for display).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Graham et al’s ability to generate additional content, for the content item, such that the generated additional content is overlaid over a portion of the content item, as taught by Muto et al. The combination would have allowed Graham et al to .

Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. 
With regards to claim 17, the applicant argues the relied upon portions of Graham are discussing how a user can change the information contained in their own user profile and presenting two different advertisements 1512 and 1514 in a browser in different advertising display areas [and] Graham states that ‘both advertising display areas 1512 and 1514 display advertisements about a related concept, wearable computers’ which were ‘selected using the relevancy determining techniques described herein’ [and thus] there is no showing that Graham’s relevancy determining techniques include using information from a particular one of the advertisements selected for presentation in either of the display areas 1512 or 1514 to select additional information, which is then inserted into that particular advertisement, ad presented in conjunction with an electronic document. 
However the examiner respectfully points out that as clearly shown in Fig. 11A, the ‘content item’ is interpreted as including an area including and within the border/boundary that encompasses/surrounds ‘Handheld and Ubiquitous Computing 99’  and also includes content ‘Handheld and Ubiquitous Computing 99’. As explained above, additional content item 1514 is retrieved based on identifying the concept of the content within the ‘content item’ which includes ‘Handheld and Ubiquitous Computing graphically shown inserted within the content item’s boundary/border, and thus, the applicant’s argument is not persuasive. 
It is noted that the applicant appears to be arguing that the original content retrieved for 1512 is changed/modified, however the claim does not require this distinction and the scope encompasses that the insertion to be graphical depiction of the additional content within the content item. 
The applicant also appears to be arguing that the content item must be the advertisement, however the scope of the claim does not mandate the type of content included as part of the content item. In the interest of expediting the prosecution of the application, the examiner also suggests the applicant consider clarifying what exactly is encompassed by the term ‘content item’ as currently the ‘content item’ is not ‘bounded’ to a particular type of data, and can be interpreted as a composite content item. The examiner further provides the following example for the applicant’s consideration: clarification that the ‘content item’ is retrieved based upon content identified within the electronic document, such that the retrieved content item is modified to include the additional content item. 
The applicant argues the claims that depend upon claim 17 are allowable, however this argument is not persuasive since claim 17 has been shown/explained to be rejected. 
The applicant argues claims 24 and 31 are allowable for reasons explained for claim 17. However this argument is not persuasive since claim 17 has been shown/explained to be rejected above.
The applicant argues that the claims dependent upon claim 24 and 31 are allowable, however this argument is not persuasive since claims 24 and 31 have been shown/explained to be rejected.
The applicant argues that the remaining claims that depend upon one of claims 17, 24 or 31 are allowable, however this argument is not persuasive since the independent claims have been shown/explained to be rejected above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.